Lucas, PRESIDENT:
These cases come before ns on judgments of the Circuit Court of Kanawha county pronounced in them in June, 1891, wherein the Peel Splint Coal Company was defendant, and the State of West Virginia was proscutor, upon indictments under chapters 76 and 82 respectively of the Acts of the Legislature of 1891. Those acts are as follows:
“An act in relation to the payment of laborer’s wages in anything other than lawful money, and in relation to the rates of goods and supplies to laborers by their employers at excessive prices. (Passed March 7, 1891.)
“Be it enacted b.y the legislature of West Virginia:
“(1) It shall be unlawful for any corporation, company, firm, or person engaged in any trade or business, either directly or indirectly, to issue, sell, give, or deliver, to any person employed by such corporation, company, firm, or person, in payment of wages due such laborer, or as advances for labor not due, any scrip, token, draft, check, or other evidence of indebtedness, payable or redeemable otherwise than in lawful money; and, if any such scrip, token, draft, cheek, or other evidence of indebtedness, be so issued, sold, given, or delivered to such laborer, it shall be construed, taken, and held in all courts and places to be a promise to pay the sum specified therein in lawful money by the corporation, company, firm, or person issuing, selling, giving or delivering the same to the person named therein, or to the holder thereof. And the corporation, company, firm, or person so issuing, selling, giving, or delivering the same shall, moreover, be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than twenty five dollars, nor more than one hundred *806dollars, and, at the discretion of the court, the officer or agent of the corporation, company, or firm, or the person issuing, selling, giving, or delivering the same, may be imprisoned not less than ten, nor more than thirty, days. •
“(2) If any corporation, company, firm, or person shall coerce or compel, or attempt to coerce or compel, an employe in its, their, or his employment, to purchase goods or supplies in payment of wages due him, or to become due him or otherwise, from any corporation, company, firm, or person, such first-named corporation, company, firm, or person shall be guilty of a misdemeanor, and upon conviction thereof shall be punished as provided in the preceding section. And if any such corporation, company, firm, or person shall, directly or indirectly, sell to any such employe, in payment of wages due or to become due him, or otherwise, goods or supplies at prices higher than the reasonable or current market value thereof at cash, such corporation, company, firm, or person shall be liable to such employe, in a civil action, in double the amount of the charges made and paid for such goods or supplies, in excess of the reasonable or correct value in cash thereof.
“(3) It shall be the duty of every court, having jurisdiction in criminal cases in which grand juries are ernpanneled to give this act in 'charge to the grand jury.”
“An act providing for weighing and measuring coal at the place where mined, before the same is screened. (Passed March 9,1891.)
“Be it enacted by the legislature of West Virginia:
“(1) It shall be the duty of every corporation, company, or person engaged in the business of mining and selling coal by weight or measure to procure and constantly keep on hand, at the proper place, the necessary scales and measures, and whatever else may be necessary, to correctly weigh and measure the coal as mined by such corporation, company, or person; and it shall be the duty of the sealer of weights and measures, for every county in which coal is so mined aud sold, to visit each coal mine operated therein, and where such scales and measures are kept, at least once in each year, and test the correctness of such scales and measures. The owner or operator of such coal mine, or *807any two or more of the miners working therein, may in writing require his attendance at the place where such scales and measures are kept at other times, in order to test the correctness thereof, and it shall be his duty to comply with such request as soon as he can after receiving such request. If his attendance is required by the owner or operator of such mine, or if by the miners working therein, and the scales or measures tested be found not to be correct, his fees shall be paid by the owner or operators ; and if his attendance be required by the miners, and the scales or measures tested be found to be correct, his fees shall be paid by them. If in any such county there be no sealer of weights and measures, the duties herein required to be done and performed by such sealer shall be done and performed by the inspector of mines for the district of which such county forms a part.
“(2) Each car used by any such corporation, company, or person in removing coal from any coal mine shall be numbered by consecutive numbers, plainly marked, and placed and kept thereon as long as such ear is so used; and if the coal from such mine is mined, and the miners are paid according to the weight thereof for mining the same, every such car so used shall be weighed upon such tested scales, and the weight thereof shall be plainly marked and placed thereon as long -as such car shall be used as aforesaid. If the coal at any such mine is mined, and the miners thereof are paid for mining the same by measure, the number of bushels of coal such ear will hold, when loaded to its capacity, shall also be plainly marked, and placed and kept thereon as long as such car is so used as aforesaid; and no car shall be used for the purpose aforesaid, after ninety days from the time this act takes effect, until the provisions of this section ai'e complied with.
“(3) All coal so mined and paid for by weight shall be weighed in the car in which it is removed from the mine before it is screened, and shall be paid for according to the weight so ascertained, at such price per ton as may be agreed on by such owner or operator, and the miners who mined the same; and coal mined and paid for by meas ure shall be paid for according to the number of bushels *808marked upon each car in which it is removed from the mine, and before it is screened, and the price paid for each bushel so ascertained shall be such as may be agreed on as aforesaid.
“(4) Every such corporation, company, or person shall employ a weigh man, and the miners . working in any such coal mine may employ another such weighman, and the two so employed shall supervise the weighing of each car while empty, and the weighing of the same when loaded with coal so paid for by weight, and the measuring of the number of bushels therein, when necessary, so paid for. by measure. But, if the miners fail to employ such wei^h-man, then the person so employed by such corporation, company, or person shall perform that duty. Each of the persons so employed, before entering upon the discharge of the duties of bis employment, shall take and subscribe an oath or affirmation that he will honestly and impartially do and perform the duties of his employment, and do equal and exact justice--between employers and employes interested in the matter of his employment, to the best of his judgment, skill, and ability.
“(5) In any county in which the mine inspector is required to act as herein mentioned, the County Court of such county shall furnish him with whatever is necessary to enable him to discharge his duties, if such court has procured the weights and measures and balances provided for by chapter fifty nine of the Code of West Virginia; and, if not, the State sealer of weights and measures shall furnish him with whatever may be necessary to enable him to discharge the dqties hereby required of him, and the things so furnished him, in either case, shall be returned by him to the person from whom he received them as soon as possible after he has performed the duties for which he received them. But it shall be the duty of every corporation, company, or person so engaged in the business of mining coal to procure and constantly keep on hand a sealed weight of at least -fifty pounds, and a sealed measure of at least one bushel, to be used for the purposes of this act.
“(6) Any corporation, company, or person violating any of the provisions of this act shall be guilty of a misde*809meanor, and, upon conviction thereof, shall for each offence be fined not less than twenty five dollars, and not more than five hundred dollars; and the officer, agent, or employes of the corporation or company whose duty it was to do or perform the act, or to cause it to he done and performed, which is the subject of the indictment, may he indicted jointly with said corporation or company, and upon conviction thereof, in the discretion of the court, he may be imprisoned in the county jail not less than ten, nor more than sixty, days.
“(7) This act shall not apply to any corporation, company, or person owning or operating a coal mine in which less than ten miners are employed.
“(8), It shall he the duty of every court in each county in which any such coal mine is operated, and in which a grand jury is impannéled, to give this act in charge to the grand jury.”
The plaintiff’ in error was indicted and found guilty- — • First, for a violation of chapter 82 of the Acts of the Legislature of 1891, which provides for the weighing and measuring of coal at the place where mined, before the same is screened. The plaintiff in error was indicted, secondly, and found guilty, of violating the provisions of chapter 76 of the Acts of the Legislature of 1891, which prohibits the employer from issuing scrip, not redeemable in money, in pay. ment of wages due to laborers.
The record embraces four indictments — two for the offence first named above, and two others for the offence last named. We shall proceed to consider the indictments marked respectively 4 and 5, and shall not find it necessary to consider those marked respectively Hos. 1 and 2. Thei'e is perhaps no material difference between the two sets of indictments, but the rules and decisions of this Court inhibit ns from taking into consideration the indictments numbered 1 and 2 respectively, for the reason that it was admitted at the bar of this Court that they were drawn by the counsel for the defendant, and were intended, therefore, to present to this Court the questions involved in a moot form. This Court has several times decided that it will not hear and determine moot questions; that is to say, abstract questions upon *810formal issues made up by the mutual consent and agreement of the counsel of the opposing contestants. Stockton v. Copeland, 23 W. Va. 696; Leigh v. Ripple, 27 W. Va. 214.
The question to be decided by the Court is whether the said two acts are contrary to the constitution of this State, or to that of the United States, and null and void on account of contravention of either or both of those constitutions. First, let us consider some general facts and considerations applicable to both of the laws named.
It has been declared by a distinguished writer that the discussion of that head of constitutional law, prescribing bounds, which the legislature itself can not transcend, is peculiar to American Jurisprudence. Sedg. St. Const. Law, 405.
We can not entirely subscribe to this view, as a matter of history. The accurate student of English history, particularly of the debates in parliament, will be struck with the fact of the general recognition of a residuum of power in the nation or commonwealth itself, greater still than that of the parliament. The maxim of the omnipotency of parliament, according to Locke and Milton, was rather a legal fiction than a reality. The American Revolution was a protest against the alleged omnipotency of parliament, and settled the principle, that the colonies could not be taxed without their.eonsent even by act of parliament. 2 Amer. Archives 1775, p. 248. To change the organic structure of the government, including parliament itself, was doubtless within the power of the nation, as seems to have been established by “the glorious revolution” of 1688.
However this may be, it is perhaps indisputable that that branch of jurisprudence which permits the court of last resort to pronounce an act of the legislature null and void, because in conflict with the provisions of the constitution, is peculiar to American institutions. It is a very valuable principle, and has been frequently invoked in the judicature of both the States and the G-eneral Grovernment.
A further principle', at one time held in some doubt, but now, as we think, finally decided, is that the judiciary can not annul or pronounce void any act of the legislature upon any other ground than that of repugnancy to the constitu-*811tutiou. It was at one time supposed that the judiciary could resort to the principles of natural justice or common right, and pronounce a legislative act void because in conflict with such supposed principles. This view however, I think, we may regard as finally abandoned. In fact one of our earliest writers upon this subject lays down the principle, which has been sanctioned and adopted by our own State, “that, although an act of the legislature contrary to the first principles of the social compact is not rightful— as, for instance, to make a man judge in his own cause; or seizing the property of the citizen, honestly acquired, without compensation; or retrospective laws in general — yet it seems the law can not be declared void by a court of justice mérely because it violates these general principles, if not prohibited by the constitution of the State in which it is passed, or of the United States,” Serg. Const. Law, 348; Tied. Lim. p. 7, § 2, and notes. And it has been so held in our own Court in Slack v. Jacob, 8 W. Va. 612, where it is said that “the courts have norightto arrest or nullify a law passed in relation to a subject within the scope of the legislative authority, on the ground that it conflicts with their notions of natural right, absolute justice, or sound morality.”
It may be said, therefore, that the doctrine of a higher law than the constitution has no longer any foothold in American jurisprudence.
In the further discussion of the questions involved, another principle may be referred to, which is of almost universal application, and that is, where peculiar privileges are granted by the State, peculiar responsibilities supervene, and special regulations may be imposed. The bestowal and reception of unequal privileges beget legitimately the right to impose unequal burdens. This propositen is of general application in every system of ethics, legal, moral, or political. Its foundation stone is the maxim, universally accepted, that “every right has its duty, and every duty its corresponding right,”
The elementary writers have expressed this principle in different phrase, but all, so far as I know, have subscribed to it. For example, Mr. Tiedman says: “It is only in extra*812ordinarily abnormal cases that any one man can acquire this power over his fellowmen, unless he is the recipient of a privilege from the government or is guilty of dishonest practices. The remedy for the first ease in a constitutional goverment is to withhold dangerous privileges, or, if the grant of them is conducive to the public welfare, to subject their enjoyment to police regulation, so that the public may derive the benefit expected, and receive no injury.” Tied, on Police, p. 242, § 95.
This principle underlies the whole doctrine of license, of corporate power, and the regulation of monopolies. Id. p. 273, §101; License Cases, 5 How. 504; Butchers’ Ben. Ass’n v. Crescent City, etc. Co., 16 Wall. 36; Cooley, Const. Lim. 586, 596; Id. 575-577.
At common-law, attaching to a)l corporations was a vis-itorial power, or power of surveillance, lodged primarily in the king. 1 Broom & H. Comm. 582, and note; King v. Masters and Fellows of St. Catherine’s Hall, 4 Term R. 233, 244; Ex parte Wrangham, 2 Ves. Jr. 609, 619.
First, with regard to corporations : They are the recipients of extraordinary privileges from the State, insomuch that they are now almost universally resorted to in preference to partnerships and other association of capital. In no State in the union have they such an extensive endowment of special privileges as in our own State, insomuch that from every one of our sister States comes a multitude of applications for charters, because in their own States exist regulations and restrictions of a conservative character, which are not to be found in our own Code of Laws. It would naturally be supposed, therefore, that a State, in which there is so much lavishness of bounty in conferring privileges upon corporations, should reserve to herself the power to regulate, alter or repeal charters, and to exercise expansive and remedial police powers necessary to prevent abuse. If persons engaged in extensive industries, such as coal mining, desire to retain every privilege which pertains to ordinary private property, they should be careful not to apply to the sovereign power for those extraordinary privileges which attach to a charter of incorporation in this State. A charter of incorporation is a franchise, which is *813defined to be “a royal privilege or branch of the king’s prerogative subsisting in the hands of a subject.” 2 Bl. Comm. 37; Bank v. Earle, 13 Pet. 595.
We-will now proceed to enumerate the privileges of an extraordinary and special character enjoyed by the defendant in this case, in order to enable us to understand and decide whether the laws in question are within the power of legislative capacity, as an exercise of police power, or whether they are in violation of the constitution.
In the first place, the constitution of this State describes charters as “grants of special or exclusive privileges.” Const. Art. XI, § 3; Code, c. 53, § 4. In addition to the incidents which pertained to them at common-law, our Code has, with a bountiful and liberal hand, expanded their powers. To take as an example the defendant in this case, it enjoys the right of eminent domain. See section 7, c. 50, Acts 1887; Code Append, p. 994. In the exercise of this supreme power, delegated by the State, it can build a lateral railroad. See Code, c. 54, § 69a. It can hold ten thousand acres of land, the limit in this respect being in excess of what may be acquired and held by any other species of-internal improvement companies. Id. c. 53, § 52. It can lay out a town or city. Id. c. 52, § 4. Moreover, in its organization as a company for mining coal, it is granted a peculiar privilege by an amendment introduced into our laws for that purpose. Id. c. 54, § 82a.
In order to facilitate the coal-mining interests of the State, section 24 of chapter 53 of the Code, was amendes and re-enacted, first in 1882, and then again March 10, 1891, whereby the extraordinary privilege was bestowed upon mining-corporations alone of disposing of their stock at less than par, and negotiating the same in payment of real and personal estate, and permitting subscribers to the capital stock to pay for the same by the transfer and conveyance of real or personal property, upon such terms as may be mutually agreed upon. Acts 1891, c. 85, p. 215.
It is further found that, under our Code, every corporation chartered under the laws of this State is required to take out a State license before doing or attempting any business in this State. The defendant is therefore not only *814a corporation, but a licensee. The sections of the Code which require it to take out a license exact the same of circuses, menageries, theaters, operas, peddlers, auctioneers, stockbrokers, moneybrokers, pawnbrokers, bankers, hotels, restaurants, vendors of spirituous liquors, distillers, brewers, bowling alleys, skating rinks and shooting galleries. See Code (1891) c. 32, ss. 1, 2. '
Licenses are of two characters — one a license forrevenue, and the second conferring authority to engage in “vocations which need special surveillance.” Cooley, Const. Lim. 586-587. From the class of subjects with which the requirement of a license from a corporation is associated, as will be seen by the two sections of the Code just referred to, it is evident that the corporate license belongs to the latter character, and is granted and required as a police regulation. Such a license is defined to be “essentially the granting of á special privilege to one or-more persons not enjoyed by citizens generally, or at least, not enjoyed by a class of citizens to which the licensee belongs.” And, Law Diet.p. 622, subject “Licensee.” The same author says: “A license is issued under the police power.”
It may be well here to observe that while our Code is liberal, and, as many think, extravagant, in conferring extraordinary powers upon corporations, it has yet reserved to the legislative the power of altering and amending all charters of incorporation. In chapter 53, § 8, we find the following sentence : “And the right is hereby reserved to the legislature to alter any charter or certificate of incorporation hereafter granted to a joint-stock company, and to alter or repeal any law applicable to such company.” Section 10 of the same chapter is as follows : “Every joint-stock company which shall be hereafter organized or commence its corporate business, or which shall accept the provision of this chapter, or be declared subject thereto by act ofthe legislature, shall, so far as it is not otherwise expressly provided, have the rights, powers, and privileges, and be subject to the regulations, restrictions, and liabilities, specified in this and and the preceding chapter.”
Having thus examined the character of the defendant, and the relation which it bears to the State, we will now *815proceed to consider whether the two acts in question are in violation of the constitution of West Virginia, or that of the United States. In the case of State v. Workman, 35 W. Va. 367 (14 S. E. Rep. 9) we reasserted at the last special term of this Court the doctrine heretofore laid down, that we had no authority to pronounce an act of the legislature unconstitutional, and for that reason void, except in cases where the infringement or violation was so plain as to he beyond all reasonable doubt. See Osburn v. Staley, 5 W. Va. 85.
In the case of Slack v. Jacob, 8 W. Va. 612, it was held
“(1) It is the duty of a court to uphold a statute when the conflict between it and the constitution is not clear, and the implication which must always exist, that no violation has been intended by the legislature, may require in some cases, where the meaning of the constitution is in doubt, to lean in favor of such a construction of the statute as might not, at first view, seem most obvious and natural. Where the meaning of the constitution is clear, the court, if possible, must give the statute such a construction as will enable it to have effect.”
“(2) It is always to be presumed that the legislature designed the statute to take effect, and not to be a" nullity.
“(3) Wherever an act of the legislature can be so construed and applied as to avoid a conflict with the constitution, and give it the force of law, such construction will be adopted by the court.”
“(6) The expendiency or inexpendiency of an act is a question for the legislature, and not for the court.”
“(14) The judiciary can not iñquire into the motives and necessities which may have superinduced the passage of an act. (15) The courts have no right to set aside, to arrest, or nullify a law passed in relation to a subject within the scope of the legislative authority, on the ground that it conflicts with their notions of natural right, absolute justice, or sound morality.”
These principles, thus clearly announced by this Court, are sustained by all the best authorities, by the elementary writers and by the Supreme Court of the United States. In the leading case of Munn v. Illinois, 94 U. S. 113, it is said by Chief Justice Waite that “laws may be changed *816at the will, or even at the whim, of the legislature, unless prevented by constitutional limitations.” In the same ease it is said: “For our purposes, we must assume that, if a state of facts could exist that would justify such legislation it actually did exist when the statute uow under consideration was passed. For us the question is one of power, not of expediency! If no state of circumstances could exist to justify such a statute, then we may declare this one void, because in excess of the legislative power of the state, but? if it could, we must presume it did. Of the propriety of legislative interference within the scope of legislative power, the legislature is the exclusive judge.”
The provisions of the State constitution which, it is argued, have been violated by the two acts we are considering, are the following:
“All men are by nature equally free and independent, and have certain inherent rights, of which, when they enter into a state of society, they can not by any compact deprive or divest their posterity, namely, the enjoyment of life and liberty, with the mean's of acquiring and possessing property, and of pursuing and obtaining happiness and safety.’’ Bill of Rights, § 1. .
“No person shall be deprived of life, liberty, or property without due process of law and the judgment of his peers.” Id. § 10.
The first section was, in substance, inserted in the bill of rights of the convention of Virginia, which assembled at Williamsburgh on the 20th of March, 1775. The same principle was subsequently’embraced in the declaration of independence on the 4th of July, 1776, and has be.en preserved and brought down to us in the preamble to “the civil rights bill.”
It would be in vain to look to the laws of England, written or unwritten, for a declaration or institution which made all men equal before the law ; for by the laws of that kingdom, from the earliest institutions of Alfred down to the present time, the whole framework of the government was based upon classes, titles, ranks and precedence. There was — First, the royal family; secondly, the highest order of ecclesiastic office; thirdly, the nobility; fourthly, the esquires *817and gentry ; fifthly, the yeomen ; and, lastly, “the rest of the commonalty are tradesmen, artificers, and laborers.” 1 Bl. Comm. 407.
Likewise we are told by Mr. Beeves in regard to the statutes of Rich. II.: “The statutes of laborers made in the last reign were'confirmed, and further regulations were made on this subject. The lower orders of people were, in consideration of law, divided into servants, laborers, artificers, and beggars ; and different regulations were provided for them, as they came under one or other of these descriptions.”
Again he says : “To prevent disorders, it was ordained (St. 12 Rich. II c. 6) that no servant, laborer, nor artificer should carry a sword, buckler, or dagger, under pain of forfeiting the same, except in time of war, or when traveling with their masters ; but they might have bows and arrows, and use them on Sundays afid holidays. They were required to leave all playing at tennis or football and other games called quoits, dice, casting of the stone kail, and other such importune games. All offenders against this statute might be arrested by sheriffs, mayors, bailiffs, and constables, and their arms taken away.”
The price of labor was adjusted as a police regulation-8 Reeves, Eng. Law (Ed. 1880) 365, 366, 413, 414. By St. 5 Eliz. c. 4, persons having no visible livelihood were compelled to go out to labor, and many other regulations were enforced, which we are told “seem never to have been repealed.” Upon this subject, see Broom & II. Comm. 511, and notes, where we are told that, at common law, “laborers constitute the third class of servants ; they are generally hired by the day or week, and do not live intra menict as part of the family. Concerning laborers various statutes have made regulations.” It will be seen, therefore, that the right to regulate labor was frequently exercised by parliament, and existed at common law as the exercise of a police power.
U"nder our American institutions and constitutions, happily, however, all class distinctions have been abolished, and all men are equal before the law. Class legislation, founded upon any distinctions of rank or wealth, is contrary to the genius of our institutions. It is claimed that *818the acts in question, are infringements of the first section of the bill of rights, because they impair the enjoyment of liberty, and interfere with and limit the means of acquiring and possessing property.
These terms, it must be admitted, are vague and indefinite when we come to measure by' them a limitation upon the police power of the State. Can haekmen, ferrymen, and all the other licensees of the State invoke protection from this clause of the constitution, and claim immunity from the payment of license fees and other appropriate police regulations ? It has been held by all the better authorities that they can not, and for two reasons — First, because they are in the enjoyment of a peculiar privilege derived from the State, which makes their business, as we have seen, essentially a monopoly; and, secondly, because they are engaged in a vocation peculiarly the subject of public surveillance.
An extreme case of the exercise of this police power over a trade or calling is that of Mobile v. Yuille, 3 Ala. 140, which was quoted and approved in Munn v. Illinois, 94 U. S. 129. The question before the court in that case was whether the power granted to the city of Mobile to regulate the weight and price of bread was unconstitutional. It was contended that “it would interfere with the right of the citizen to pursue his lawful trade or calling in the mode his judgment might dictate.” That is exactly the argument which is presented in the present case, as based upon the article of the constitution which we are now considering. In that case, which embodies a very able review of the whole subject, the court says :
“There is no motive, however, for this intei'ferenoe on the part of the legislature with the lawful actions of individuals, or the mode in which private property shall be enjoyed, unless such calling affects the public interest, or private property is employed in a manner which directly affects the body of the people. Upon this principle, in this State tavern keepers are licensed and required to enter into bond, with surety, that they will provide suitable food and lodging for their guests, and stabling and provender for their horses, and the County Court is required, at least once a year, *819to settle the rates of innkeepers. Upon the same principle is founded the control which the legislature has always exercised in the establishment and regulation of mills, ferries, bridges, turnpike roads and other kindred subjects. So, also, all quarantine and other sanitary regulations, all laws requiring houses tobe built in cities of a certain material, to 'guard against fire, depend for their validity on the same principle.” ;
The inspection and regulation of weights and measures have always been regarded as proper subjects of police supervision. Code (1891) pp. 151, 589; 1 Bl. Comm. 274. A law providing for the weighing of coal and other articles of heavy bulk on the public scales has been held to be a constitutional exercise of police power. City Council v. Royers, 2 McCord, 495. So, also, in Stokes v. New York, 14 Wend. 87; it was held that a city ordinance may require hay or coal to be weighed by city weighers. So, also, provisions for the sale of oleomargarine or other artificial butter (such as that of our State, which requires such artificial products to be colored pink) are constitutional, andaré reasonable police regulations, as tending to prevent fraud.
Upon the whole, therefore, we are not able to say that the legislature has transcended its inherent power to make reasonable police regulations, or that it has violated the article of the constitution of this State above quoted. We base this decision in this case — First, upon the ground that the defendant is a corporation in the enjoyment of unusual and extraordinary privileges, which enables it and similar associations to surround themselves with a vast retinue of laborers, who need to be protected against all fraudulent or suspicious devices in the weighing of coal or in the payment of labor ; secondly, the defendant is a licensee, pursuing a vocation which the State has taken under its general supervision for the purpose of securing the safety of employes, by ventilation, inspection and governmental report, and the defendant, therefore, must submit’to such regulations as the sovereign thinks conducive to public health, public morals or public security.
We do not base this decision so much upon the ground that the business is affected by the public use, but upon the *820still higher ground, that the public tranquility and the good aud safety of society demand, where the number of employes is such that specific contracts with each laborer would be improbable, if not impossible, that in general contracts justice shall prevail as between operator and miner ; aud, in the company’s dealing with the multitude of laborers, with whom the State has by special legislation enabled the owners aud operators to surround themselves, that all opportunities for fraud shall be removed.
The State is frequently called upon to suppress strikes, to discountenance labor conspiracies, to denounce boycotting as injurious to trade and commerce; and it can not be possible that the same police power may not be invoked to protect the laborer from being made the victim of the compulsory power of that artificial combination of capital, which special State legislation has originated and rendered possible.
It is a fact worthy of consideration, and one of such historical notoriety that the court may recognize it judicially, that every disturbance of the peace of any magnitude in this State since the civil war has been evolved from the disturbed relations between powerful corporations and their servants or employes. It can not be possible that the State has -no police power adequate to the protection of society against the recurrence of such disturbances, which threaten to shake civil order to its very foundations.
Collisions between the capitalist and the workingmen endanger the safety of the State, stay the wheels of commerce, discourage manufacturing enterprise, destroy public confidence, and at times throw an idle population upon the bosom of the community. Surely the hands of the legis-ture can not be so restricted as to prohibit the passage of laws directly intended to prevent and forestall such collisions.
It has been heldthatit was not unconstitutional, as apolice regulation, to require railroads to fence their tracks, although othei's may not be required to inclose their lands; also that a law requiring such corporations to pay for live stock killed on the track is not an unwarranted exercise of police power : and this uot so much upon the ground of *821protecting stock, but as chiefly “essential to the protection of persons being transported in the railway carriages.” Cooley, Const. Lim. 579; Railroad Co. v. Beckwith, 129 U. S. 26, 34 (9 Sup. Ct. Rep. 207).
If such legislation, directed against one class of corporations only, is not objectionable as class legislation, it is difficult to see why. laws directed against other corporations, and directly intended to prevent popular disturbance and discontent, by regulating the manner of weighing coal, and prohibiting what is popularly known as the “pluck-me” method of payment, should not be deemed a legitimate exercise of the police power of the State.
In 1882 was passed a most elaborate and comprehensive act to regulate the working, ventilation, and drainage of coal-mines. The State was divided into two mining districts, and the most minute and careful enumeration of methods and duties intended to promote the health and protect the lives of coal-miners was inserted. Since this law went into operation, annual reports by the inspectors have been returned to the executive of the State.
These statistics collected by these reports show' in this State an enormous increase iu the past decade in the pro-' Auction of coal, the amount of labor employed, and the number of accidents. Por example, in 1880, the number of laborers employed, inside and outside, v'as, in round numbers, three thousand six hundred. In 1891 it was, in round numbers, thirteen thousand; while the number of tons of coal produced in 1880 wras nine hundred and fifty four thousand, and in 1891 it was, in round numbers, seven million three hundred thousand tons.
Further police regulations have prohibited the employment of females, and minors under twelve years of age. This legislation was followed up by the act of 1887, c. 63, which applied only to persons, Anns, and corporations or associations engaged in mining or any kind of manufacturing, but not to any other class or classes of persons. The third section of the act prohibited the issuance by such manufacturers or mine owners of any order or other paper whatsoever for the payment of labor, unless it purported to be redeemable for its face value in lawful money of the *822United States, bearing interest at the legal rate, and redeemable within a period of thirty days, etc. This section was pronounced unconstitutional in the case of State v. Goodwill, 33 W. Va. 179 (10 S. E. Rep. 285).
Under a provision of our constitution, this Court prepares the syllabus in eacli case reported, and that duty is not left to the reporter. It is to the syllabus, therefore, and not to the opinion, that we are accustomed to look for precedents binding upon this Court. The syllabus in the case last cited is as follows :
“(1) It is not competent for the legislature, under the constitution, to single out owners and operators of mines and manufacturers of every kind, and provide they shall bear burdens not imposed on other owners of property or employers of labor, and prohibit them from making contracts which it is competent for other owners of property or employers of labor to make. Such legislation can not be sustained as an exercise of the police power. (2). The third section of-chapter 63, Acts 1887 (Code 1887, p. 983) whieh prohibits persons engaged in mining and manufacturing from issuing for the payment of labor any order or paper, except such as is specified in the said act, is unconstitutional and void.”
It will be seen, therefore, that it was this invidious distinction, separating miners and manufacturers from the rest of the community, and imposing upon them burdens not inflicted upon others, that rendered that act of 1887 unconstitutional, and made the legislation embraced therein distinctly class legislation.
In the act which we are now considering this objection is carefully and entirely removed, as will be seen by inspection of section 1, c. 76, Acts 1891, wherein it is provided that it shall he unlawful for any corporation, company, firm, or person engaged in any.trade or business to issue to employes, in payment of wages, any scrip, token, draft, cheek, or other evidence of indebtedness, payable or redeemable otherwise than iu lawful money.
The consideration of the present question, therefore, is not at all affected or controlled by the syllabus in State v. Goodwill, supra. The power of the legislature to declare *823the nature and effect of contracts, validating some, and invalidating or entirely'prohibiting others, has never been questioned. Thus, contracts for wagers, ór for usurious interest, have been prohibited.
The statute of fraud and perjuries invalidates parol contracts upon certain subjects for the purpose of preventing fraud. If in the present case a similar purpose can be attributed to the legislature, then, under the rule laid down and heretofore quoted from Munn v. Illinois, we shall not be at liberty to pronounce this act unconstitutional.
The legislature has, moreover, fixed the status of notes, defining what are negotiable or otherwise, withdrawing the quality of negotiability from all mercantile paper not payable at a banking house. It has prohibited a very large number of contracts on the part of married women in respect to their own private property, which hitherto were lawful and binding.
It seems clear to my mind that both of the acts which we are now considering were passed with a view of cutting off opportunities for fraud, and therefore they were fairly within the police power of the legislature.
In regard to chapter '82, under the third section of which this indictment, Eo. five, was drawn, the first section of the act requires that no other scales or measures than those which are correct shall be used, and that the public sealer of weights and measures may be invoked by the operators or by the miners to test the accuracy of such weights and measures. The second section relates to the marking of the cars used by the operators in removing the coal from the mine. These two sections are as plainly included in the exercise of police power as is the marking of pound and ounce weights, and sealing of the same, for merchants and others, by the sealers of weights and measures, required by law to be appointed for each county. Code 1891, pp. 589, 591.
This third section appears to my mind just as clearly the exercise of a police power. It provides that all coal mined and paid for by weight shall be weighed in the car in which it is removed from the mine before it is screened, and shall be paid for according to the weight so ascer*824tained, at such price per ton as may be agreed on by sucb owner or operator and the miners; and that coal mined and paid for by measure shall be paid for according to the number of bushels marked upon each car in which it is removed from the mine, and before it is screened, and the price paid for each bushel so ascertained shall be such as shall be agreed on asaforesaid.-
The objection urged against this provision is that it requires the operator to pay for all the coal that the miner digs, whereas, it lias been customary, as has been alleged, and as was perhaps admitted by the counsel on both sides, to pay only for such coal as would not pass through the screen. The legislature evidently thought the screen a fraud, and, so far as it enters as an element in determining what coal resulting from his labor the miner shall be paid for, the screen is abolished. The law may have been unwise or injudicious ; with that we have nothing to do. If it were passed by the legislature in the exercise of a police power, we have no authority to annul the act.
“But what are the police powers of a State? They are nothing more or less than the powers of government inherent in every sovereignty to the extent of its dominions. And whether a State passes a quarantine law, or a law to punish offences, or to establish courts of justice, or requiring certain instruments to be recorded, or to regulate commerce within its own limits, in every case it exercises the same power; that is to say, the power of sovereignty — the power to govern men and things within the limits of its dominion. It is by virtue of this power that it legislates, and its authority to make regulations of commerce is as absolute as its power to pass health laws, except in so far as it has been restricted by the constitution of the United States. And when the validity of a State law, making regulations of commerce, is drawn into question in a judicial tribunal, the authority to pass it can not be made to depend upon the motives that may be supposed to have influenced the legislature, nor can the court inquire whether it was intended to guard the citizens of the State from pestilence and disease, or to make regulations of commerce for the interests and convenience of trade.” License Cases, Peirce v. State of New Hampshire, 5 How. 583.
*825Again, it was said in Beer Co. v. Massachusetts, 97 U. S. 32 : “If the public safety or the public morals require the discontinuance of any manufacture or traffic, the hand of the legislature can not he stayed from providing for its discontinuance by any incidental inconvenience which individuals or corporations may suffer.”
So far, therefore, as these laws are supposed to conflict with the constitution of our own State, it only remains to consider one or two cases from the Reports of sister States, in passing upon similar laws.
First, we are pointed by counsel to the case of Godcharles v. Wiyeman, 113 Pa. St. 431 (6 Atl. Rep. 354) in which a similar law was decided to be unconstitutional in that State. The decision rested upon a peculiar provision of their constitution, as follows: “The general assembly shall not pass any local or special law * * * regulating-labor, ti-ade, mining, or manufacturing, * * * granting to any corporation, association, or individual any special or exclusive privilege or immunity.” Section 7, Art. Ill, Const. Pa.
In our State we have no such constitutional provision ; if we had, the defendant and other mining companies could not have been clothed with the “special and exclusive privilege” of watering stock, holding ten thousand acres of land, and laying out towns and cities. After the above decision was rendered, the legislature of Pennsylvania effected its remedial legislation by prohibiting altogether mining or manufacturing companies from carrying on “company stores,” or “general supply stores,” where any goods or merchandise are sold, other than those mined or manufactured by themselves. Laws Pa. 1891, p. 256.
The case of Hancock v. Yaden, 121 Ind. 366 (23 N. E. Rep. 253) held that “the act of the legislature of Indiana requiring the owners of mines to pay for mining coal every two weeks in lawful money of the United States was constitutional.” In the opinion, page 368, 121 Ind., and page 253, (23 N. E. Rep.) the court says : “Our judgment is that the provision of the statute forbidding the execution of contracts, waiving a right to payment in money, is one that the legislature had power to enact.” On page 369, 121 *826Ind., and page 254; (23 N. E. Rep.) the court gives its reasons for this opinion, covering substantially the ground we have gone over-. In conclusion that court says :
“The statute operates on both the employer and employe. It may, it is true, in its practical operation, especially benefit the'wage-earner; that is no fault. At all events, the fault is not such a grievous one as to compel the courts to strike it down. It fixes no price on any man’s labor. It leaves the pax-ties to do that. But it does require them to refrain from contracting, before the relation of employer and employe begins, for payment in anything except the lawful money of the United States. It does not preclude parties from making an accord and satisfaction after wages have been earned and services rendered, although it does command that the antecedent contract shall not provide that payment may be made in some other thing than lawful money, of the nation.”
A similar decision was rendered with reference to a similar law passed by the legislature of Maryland. See Shaffer v. Mining Co., 55 Md. 74. In the opinion of the court it is said: “It beiug conceded that the legislature, when it incorporated the Union' Mining Company, reserved the right to alter or amend its charter at pleasure, there- can be no doubt that the legislature could enact a law prohibiting the corporation from paying its employes otherwise than in money, and that it could forbid the corporation from making contracts with them for payment in anything but money.”
It is maintained, however, that these acts are in conflict with the fourteenth amendment of the constitution of the United States (1) in that they abridge the privileges and immunities of the citizens of the United States; (2) that they deny to the plaintiff the equal protection of the laws; and (3) that they deprive the defendants of their property without due process of law, contrary to the provisions of the first section of the fourteenth amendment.
In the celebrated Slaughterhouse Cases, 16 Wall. 36, it was held that it was only the privileges and immunities of the citizens of the United States which are placed by this clause under the protection of the federal constitution, and *827that those of the citizens of the State, whatever they may be, are not intended to have any additional protection by this paragraph of the amendment. It is not necessary, therefore, further, to discuss whether the citizens of this State, or the creature of the State, as the defendant in this case is, can derive any further protection from the paragraphs of the fourteenth amendment over and . above that which it enjoys .under our State constitution.
We think the reasoning and authority of the Slaughterhouse Cases a sufficient answer to the objection we are considering. The fourteenth amendment was never intended to strike down the police power of the State, nor to control its exercise, except in cases where it (the act) amounts plainly to usurpation, and the wresting of private property from its legitimate owners without compensation. We see nothing in the legislation now under consideration which could properly be so characterized or regarded as in conflict With the fourteenth amendment.
The case of Railroad Co. v. Beckwith, 129 U. S. 26 (9 Sup. Ct. Rep. 207) would seem to be entirely applicable. In that case it was held that a provision in the Code of Iowa authorizing the recovery of double the value of the stock killed or damages caused thereto by a railroad engine, when the injury took place at a point on the road where the corporation had a right to erect a fence and failed to do so, and when the accident was not occasioned by the willful act of the owner or his agent, was not in conflict with the fourteenth amendment of the constitution of the United States.. It was there'expressly held that that amendment does not limit the subjects in relation to which the police power of the State may be exercised for the protection of its citizens.
Again, in Dent v. State, 129 U. S. 114 (9 Sup. Ct. Rep. 231) in a case arising in this State, and taken on appeal from this Court to the Supreme Court of the United States, it was held that “legislation is not open to the charge of depriving one of his rights without due process of law, if it be general in its operation upon the subjects to which it relates, and is enforceable in the usual modes established in the administration of government with respect to kindred *828matters — that is, by process or proceedings adapted to tbe nature of tbe case; and such is the legislation of West Virginia in question.”
That case, which is accompanied by an exceedingly able opinion, seems to me to cover all the points of objection which have been urged to the acts under consideration. On page 124, 129 U. S., and page 284 (9 Sup. Ct. Rep.) we find the following exposition :
“As we have said on more than one occasion, it may be difficult, but not impossible, to give to the terms ‘due process of law’ a definition which will embrace every permissible exertion of power affecting private rights, and exclude such as are forbidden. They come to ns from the law of England, from which country our jurisprudence is to agreat extent derived, and their requirement was designed to secure the subject against the arbitrary action of the crown, and to place him under the protection "of the law. They were deemed to be equivalent to the ‘law of the land.’ In this country the requirement is intended to have a similar effect against legislative power; that is, to secure the citizen against any arbitrary deprivation of his rights, whether relating to his life, his liberty, or his property. Legislation must neccessarily vary with the difierent objects upon which it is designed to operate. It is sufficient, for the purposes of this case, to say that legislation is not open to the charge of depriving one of his rights without due process of law, if it be general in its operation upon the subjects to which it relates, and is enforceable in the usual modes established in the administration of government with respect to kindred matters ; that is, by process or proceeding adapted to the nature of the case.”
Upon the whole, therefore, we can not but conclude that the acts in question are not so plainly and obviously in violation of the constitution of this State, or of the United States, as to justify us in interposing that highest function known to appellate courts; that of pronouncing null and void an act of the sovereign authority of the State. The judgments of the Circuit Court are affirmed.
*829Lucas, President :